Title: James Madison to John Hartwell Cocke, June 5, 1829
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                June 5th. 1829
                            
                        
                        I forward herewith a copy of Mr. Monroe’s paper from Mr. Trist. Your two letters from Charlottesville came
                            duly to hand. I shall write to Mr. Long on the subject of the "Thesaurus", by Mr. Rives; who if he halts in England will
                            probably see him; and if not will ask the favor of Mr. McLane to take charge of the letter. I have heard nothing from Mr.
                            Long or Mr. Barbour on the subject of a Professor, since the information I forwarded to you.
                        I am glad to learn that your health is so far re-established. Mine has suffered much latterly from an attack
                            of Influenza, a renewal of which, when nearly over, from an exposure that could not be avoided, made me quite ill. I am
                            now on the recovery, but can not count on its being rapid. With great esteem and every good wish.
                        
                            
                                James Madison
                            
                        
                    